Citation Nr: 0118748	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  01-02 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to an increased evaluation for duodenal ulcer, 
postoperative gastrectomy, currently rated 40 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 RO decision which 
granted an increased rating of 40 percent for the veteran's 
service-connected duodenal ulcer and postoperative 
gastrectomy.  The veteran appealed for a higher evaluation.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's gastrointestinal disability is currently 
manifested by subjective complaints such as, decreased 
energy, some weight loss, and occasional stomach pain.  

3.  Current objective findings include a history of 
gastrointestinal problems including duodenal ulcer, bleeding 
and diverticulosis.  

4.  The objective clinical evidence does not show severe 
symptoms with the pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health or severe 
symptoms associated with nausea, sweating, circulatory 
disturbances after meals, diarrhea, hypoglycemic symptoms, 
and weight loss with malnutrition and anemia.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
duodenal ulcer and postoperative gastrectomy have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.114, 
Diagnostic Codes 7305, 7308 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5100 et. seq.).  It appears that 
all appropriate notice has been provided, and it does not 
appear that additional examination is indicated. As such, the 
Board will proceed to the merits of the case.  It is noted 
that in addition to the statement of the case and other 
information from the RO, there is a specific letter from the 
RO informing the veteran of the new law, and explaining steps 
that could be taken in support of his claim.  No additional 
information has been submitted and the case has been 
forwarded to the Board for review.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  

Under Diagnostic Code 7305, ulcer, duodenal, a 60 percent 
evaluation is warranted when the veteran suffers from severe 
symptoms and the pain is only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  A 40 percent 
rating is assigned for moderately severe symptoms; those less 
severe than needed for the 60 percent rating, but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days of more 
in duration at least four or more times a year.  38 C.F.R. § 
4.114, Diagnostic Code 7305.  

Under Diagnostic Code 7308, post gastrectomy syndromes, 
severe symptoms associated with nausea, sweating, circulatory 
disturbances after meals, diarrhea, hypoglycemic symptoms, 
and weight loss with malnutrition and anemia warrant a 60 
percent rating.  Moderate symptoms with less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory disturbances after meals, but with diarrhea, and 
weight loss warrant a 40 percent rating.  

The Board notes that diseases of the digestive system, 
particularly within the abdomen, which produce a common 
disability picture characterized by varying degrees of 
abdominal pain, anemia, and disturbances in nutrition are 
considered coexisting abdominal conditions and do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principles of pyramiding 
outlined in 38 C.F.R. § 4.14. 38 C.F.R. §§ 4.113, 4.114 
(2000).  Thus, the Board will consider the veteran's 
gastrointestinal symptomatology as one disability but will 
consider the relevant diagnostic code for each.  Provisions 
call for a single, not separate or combined ratings to be 
assigned for the diagnostic codes involved in this case.  
38 C.F.R. § 4.114. 

Historically, service connection for a stomach condition was 
originally established in a September 1946 RO decision with a 
10 percent evaluation.  A VA hospital record notes that the 
veteran underwent a subtotal gastrectomy after conservative 
treatment for his duodenal ulcer with obstruction failed.  He 
had been hospitalized from October to December 1964.  In a 
January 1965 RO decision, the schedular evaluation for his 
service-connected condition was increased to 40 percent 
disabling, after a temporary total rating.  In a January 1966 
decision, after a VA examination, the RO decreased the 
evaluation for duodenal ulcer with postoperative gastrectomy 
to 20 percent disabling.  In March 2000, the veteran filed a 
claim for an increased evaluation for his condition and the 
RO increased the rating to 40 percent disabling.  This was 
done in a September 2000 rating action, after review of 
private hospital records from January 2000, and a VA 
examination in July 2000.

Private hospital records dated in January 2000 show that the 
veteran was admitted with complaints of upper 
gastrointestinal bleeding, gradually increasing shortness of 
breath, and dark-colored emesis.  He denied fever, chills, 
abdominal pain, rashes, lightheadedness or chest pains.  
Following a colonoscopy procedure diagnoses included 
diverticulosis and colonic polyps.  A pathology report 
included microscopic diagnoses of moderate to severe 
gastritis with focal activity; erosion; increase fibrosis and 
moderate chronic inflammation, and gastroesophageal type 
mucosa showing mild reflux esophagitis.  

Private hospital records from later in January 2000 reflect 
that the veteran complained of vomiting blood and shortness 
of breath.  He underwent an endoscopy which showed blood 
throughout the esophagus and two small ulcers along the 
greater curvature of the stomach.  A colonoscopy revealed 
some internal hemorrhoids and sigmoid diverticula with no 
active sites of bleeding.  Discharge diagnoses included upper 
gastrointestinal bleeding and gastric ulcer.  

VA medical records dated October 1999 to September 2000 
include an October 1999 record which shows that he was seen 
in complaining of worsening feelings dizziness and nausea 
with hemoptysis.  A May 2000 record notes that the veteran 
reported occasional reflux following the January 2000 
hospitalization but had improved significantly.  A September 
2000 record shows that he was seen with complaints of stomach 
pain.  He reported a history of a "nutcracker esophagus" 
and a significant history of gastroesophageal reflux disease 
was also noted.  The diagnostic assessment was periumbilical 
pain of undetermined etiology.  

On VA examination in July 2000, the veteran related that he 
had a long history of recurrent stomach pain, a documented 
duodenal ulcer, and diverticulosis at one time.  It was noted 
that he underwent a gastric resection and gastrectomy 
secondary to duodenal ulcer in 1964 which seemed to 
significantly improve his symptoms.  The veteran related that 
since his January 2000 hospitalization, he was stable but 
claimed that he lost weight.  He said that he was quite tired 
and his activity level was significantly curtailed.  He 
related that his bowel movements were regular and appeared 
normal.  The examiner noted that the veteran had a persistent 
history of gastrointestinal problems including duodenal 
ulcer, bleeding and diverticulosis.  It was opined that the 
veteran's most recent outbreak was certainly a likely 
continuation of such disease.  The examiner related that his 
examination was consistent with a recurrent problem of 
gastric bleeding, ulcer, gastrectomy, and diverticular 
disease.  It was noted that such conditions were related to 
his prior service-connected condition.   

In his February 2001 substantive appeal, the veteran related 
that he had daily complaints of pain and nausea due to his 
service-connected stomach disorder.  He stated that his 
symptoms eliminated his desire to eat, which in turn made him 
unable to gain weight and regain any strength. 

After reviewing the evidence on file, it is the conclusion of 
the Board that a rating in excess of 40 percent for the 
veteran's gastrointestinal disability is not in order. First, 
the evidence of record establishes that his disability does 
not approximate the criteria for an increased evaluation 
under Diagnostic Code 7305 (ulcer, duodenal).  As noted 
above, a 40 percent rating is assigned for moderately severe 
symptoms; those less severe than needed for the 60 percent 
rating, but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging 10 days of more in duration at least four or more 
times a year.  In this case, the Board notes that the record 
shows two hospitalizations in January 2000 with symptoms of 
gastric bleeding and a diagnosis of gastric ulcers; however, 
subsequent records note significant improvement in his 
condition with only occasional complaints of stomach pains 
and gastroesophageal reflux disease symptoms.  On VA 
examination, he reported being easily tired with some weight 
loss.  His bowel movements were regular and appeared normal.  
The evidence does not reflect severe symptoms productive of 
definite impairment of health as required for a higher 
evaluation.  

Similarly, as his symptoms do not include severe symptoms 
associated with nausea, sweating, circulatory disturbances 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia, there is no basis on which to 
assign a higher 60 percent rating under Diagnostic Code 7346.  
The evidence reflects that his symptoms, such as some weight 
loss and occasional stomach pain, are moderate and more 
closely approximate the criteria for a 40 percent rating.  As 
noted above, the veteran reported significant improvement in 
his symptoms following the treatment in January 2000.  

The Board has considered the veteran's written statements 
that his gastrointestinal disability warrants a higher 
evaluation that the currently assigned 40 percent rating.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence to establish all 
criteria required for a higher rating.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, are more 
probative than the subjective evidence of a higher level of 
disability.  

Since the preponderance of the evidence is against allowance 
of an evaluation in excess of 40 percent for the veteran's 
gastrointestinal disability, the benefit-of-the-doubt 
doctrine is inapplicable.  38 C.F.R. § 3.102.  

ORDER

Entitlement to an increased evaluation for a duodenal ulcer 
and postoperative gastrectomy, currently evaluated at 40 
percent disabling, is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

